986 F.2d 1427
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert B. DAVIS, Petitioner-Appellant,v.Frank GUNTER, Executive Director, Colorado Department ofCorrections;  Gale A. Norton, Attorney General, ofthe State of Colorado, Respondents-Appellees.
No. 91-1440.
United States Court of Appeals, Tenth Circuit.
Feb. 18, 1993.

Before TACHA and BALDOCK, Circuit Judges, and BROWN,* Senior District Judge.
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner appeals from the district court's denial of his 28 U.S.C. § 2254 petition challenging a Colorado conviction for conspiracy to commit first degree murder.   Five grounds were asserted in support of the petition:  (1) ineffective assistance of trial counsel;  (2) ineffective assistance of appellate counsel;  (3) denial of the right to confront adverse witnesses, resulting from admission of hearsay statements regarding the deceased victim's fear of a co-defendant;  (4) denial of the right to confront adverse witnesses, resulting from admission of hearsay statements of a nontestifying co-defendant;  and (5) denial of due process through the state's negligent withholding of material, exculpatory evidence.   App. at 15-16.   The district court dismissed the petition based on the thorough and thoughtful recommendation submitted by the magistrate judge.


3
Our review of the legal issues raised in this proceeding is plenary, though we defer to the underlying factual findings of the district court unless they are clearly erroneous.   See United States v. Miller, 907 F.2d 994, 996 (10th Cir.1990).   Adhering to these standards, we have considered the various arguments asserted by petitioner on appeal and find them to be without merit.   The magistrate judge and district court carefully analyzed the issues presented and arrived at the correct result.   We therefore affirm the denial of the petition for substantially the reasons expressed in the magistrate judge's recommendation.


4
The judgment of the United States District Court for the District of Colorado is AFFIRMED.



*
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3